Citation Nr: 1110000	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy in the right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy in the left lower extremity.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 



INTRODUCTION

The Veteran had active military service from March 1979 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2010.  A transcript of the hearing is associated with the claims file.   


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

At the outset, the Board notes that a review of the record shows that the Veteran's service treatment records (STRs) were requested from the National Personnel Records Center (NPRC) and from the Ohio Adjutant General.  After several attempts to obtain the records from both locations, it was determined by the RO that a complete set of the Veteran STRs was unavailable, to specifically include documentation of medical treatment the Veteran received during his time in active service.  Therefore, the Veteran's claims cannot be verified through potential in-service treatment for his claimed conditions.

At his October 2010 Board hearing, the Veteran reported that while serving in Korea at Camp Casey he was required to participate in reconnaissance marches which were approximately 25-30 miles in length.  He reported that during those marches he was exposed to extreme cold conditions, to include walking through freezing water.  The Veteran reported that as a result of these marches he sustained frostbite to his legs which resulted in nerve damage.  He reported that he was treated for this injury in service and was on a limited profile for approximately 18 months while recovering from the injury.  He reported that he was informed at that time that he either had to go back to regular duty or be discharged from the military.  He reported that he was able to return to duty, but that his legs were not the same after the frostbite.   

The Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In addition, the Board finds that the Veteran's accounts of cold injury and subsequent treatment in service to be credible.

At his October 2010 Board hearing, the Veteran also reported that he has continued to have problems with his legs since his separation from active service.  A review of the record shows that the Veteran has been diagnosed with peripheral neuropathy in both lower extremities by his private neurologist following an electromyogram (EMG).     

The Veteran is competent to state when he first experienced symptoms of leg numbness and that the symptoms have continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found the Veteran to be credible.

At his October 2010 Board hearing, the Veteran submitted statements signed by two of his private treating physicians.  In both statements it was noted that frostbite could not be ruled out as a contributor to the Veteran's current symptoms and peripheral neuropathy.  

In light of the Veteran's claims that he experienced frostbite resulting in leg numbness during active service, the post-service medical evidence which shows that the Veteran has been diagnosed with peripheral neuropathy, and the letters from the Veteran's private physicians noting that frostbite could not be ruled out as a contributing factor to the Veteran's current diagnoses of peripheral neuropathy; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present bilateral lower extremity peripheral neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that at his October 2010 Board hearing, the Veteran reported that approximately two years ago he had been awarded Social Security disability benefits due to his inability to work as a result of his bilateral lower extremity peripheral neuropathy.  A review of the records shows that VA has not attempted to obtain these records.  Therefore, VA should attempt to obtain these records before a decision is rendered in this case.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain the records pertaining to the Veteran's Social Security Administration disability benefits.  If it is unable to obtain any such evidence, it should so inform the Veteran and request him to submit the outstanding evidence.  All attempts to obtain these records should be recorded in the claims file.  

2. The RO or the AMC should undertake appropriate development to obtain any other outstanding, pertinent medical records.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present bilateral lower extremity peripheral neuropathy.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies must be performed.

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present lower extremity peripheral neuropathy as to whether there is a 50 percent or better probability that it is etiologically related to the Veteran's active service, to specifically include the Veteran's reports of cold injury during active service.  For the purposes of the opinion the examiner should presume that the Veteran is a reliable historian with regard to his reported cold injury and treatment in service.

The supporting rationale for all opinions expressed must be provided.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


